Name: Commission Regulation (EEC) No 1452/84 of 25 May 1984 amending Annex C to Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  international trade;  international affairs
 Date Published: nan

 26. 5 . 84 Official Journal of the European Communities No L 140/23 COMMISSION REGULATION (EEC) No 1452/84 of 25 May 1984 amending Annex C to Council Regulation (EEC) No 3626/82 on the implementa ­ tion in the Community of the Convention on international trade in endangered species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora ('), as last amended by Commission Regulation (EEC) No 1451 /84 (2), and in particular Article 4 thereof, Whereas the adoption of a new taxonomic system for birds listed in the Convention Appendices necessi ­ tates an amendment to part 2 of Annex C to Regula ­ tion (EEC) No 3626/82 in order to ensure that the same species are covered by that Annex as under the taxonomic system applied at the time of adoption of the Council Regulation concerned, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on international trade in endan ­ gered species of wild fauna and flora, HAS ADOPTED THIS REGULATION : Article 1 Part 2 of Annex C to Regulation (EEC) No 3626/82 is hereby amended as follows : 'PSITTACIFORMES Psittacidae spp.  109' is replaced by the following : 'PSITTACIFORMES spp. (*)  109' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 384, 31 . 12. 1982, p. 1 . (2) See page 21 of this Official Journal .